Citation Nr: 0844511	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO. 05-36 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at St. Francis Medical Center on 
May 15, 2005.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran had active duty for training from January to 
February 1985 and active military service from April 1989 to 
July 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2005 determination by the VAMC 
in Danville, Illinois.


FINDINGS OF FACT

1. The veteran received medical treatment provided by St. 
Francis Medical Center emergency room on May 15, 2005, for 
neck pain/acute cervical strain.

2. VA payment or reimbursement of the costs of the private 
medical care provided by St. Francis Medical Center emergency 
room on May 15, 2005, for neck pain/acute cervical strain was 
not authorized prior to the veteran's undergoing that 
treatment and an application was not made to VA within 72 
hours after the hour of admission for authorization.

3. The veteran is service-connected for right knee pain, 
evaluated as 20 percent disabling; a lumbar strain, evaluated 
as 20 percent disabling, and facial acne, evaluated as 10 
percent disabling.

4. The veteran does not have total disability, permanent in 
nature, resulting from a service- connected disability.

5. The treatment at St. Francis Medical Center on May 15, 
2005, was not for a medical emergency.




CONCLUSION OF LAW

The claim for payment or reimbursement of expenses associated 
with unauthorized medical care provided at St. Francis 
Medical Center on May 15, 2005, is without legal merit. 38 
U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 17.52, 17.120, 17.130, 17.1000, 17.1002 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the veteran in 
the development of her claim for VA benefits. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  However, such duty is not applicable to claims filed 
in association with Chapter 71 of Title 38 of the United 
States Code, VA's duties to notify and to assist the veteran 
are not applicable to this claim.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002). Nevertheless, after reviewing the 
record, the Board finds that all relevant evidence necessary 
for the equitable disposition of the appeal has been obtained 
and that additional efforts to notify or assist the veteran 
in this case are not required. Accordingly, the Board will 
proceed to the merits of the appeal.

Analysis

The veteran contends that on Sunday, May 15, 2005, she was 
having severe pain associated with a stiff neck. She reports 
that the muscles felt as if her throat was closing and that 
her breathing was constricted. She states that due to her 
lack of medical knowledge, she was unaware of the medical 
implications and thought that it was an emergency situation. 
She also thought that her neck stiffness could be a 
neurologic complication associated with a service-connected 
disability. She contends that she would have gone to her 
nearest VA medical facility, an outpatient clinic, but that 
it was closed because it was Sunday.  She also reports that 
she was several hours away from an open VA medical facility 
where she could obtain treatment. Therefore, she concluded 
that she needed to go to a nearby medical facility for 
treatment. Accordingly, she went to the emergency room at St. 
Francis Medical Center. Because of the totality of the 
foregoing circumstances, she maintains that the costs 
associated with emergency treatment provided at St. Francis 
Medical Center on May 15, 2005, should be reimbursed by VA.

After carefully considering the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim. Accordingly, the costs associated with emergency 
treatment provided at St. Francis Medical Center on May 15, 
2005, will not be reimbursed by VA.

When VA facilities are not capable of furnishing the care or 
services required, VA may contract with non-VA facilities in 
order to furnish certain care, including hospital care or 
medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a 
veteran receiving medical services in a VA facility. Such 
care may continue until the veteran can be safely transferred 
to a VA facility. 38 U.S.C.A §§ 1703, 1728; 38 C.F.R. § 
17.52.

The admission of a veteran to a non-VA hospital at VA's 
expense must be authorized in advance. 38 C.F.R. § 17.54.  In 
the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission. Id.

In this case, there is no evidence that the veteran obtained 
prior authorization or authorization within 72 hours for 
payment of the private medical services provided by St. 
Francis Medical Center on May 15, 2005. Accordingly, the 
Board must conclude that prior authorization for those 
services was not obtained pursuant to 38 C.F.R. § 17.54, and 
that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703. 

Although the veteran's care was not authorized, she may still 
receive reimbursement for her medical expenses pursuant to 38 
U.S.C.A. § 1728.

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that three criteria are met:

(a) The care and services rendered were either: (1) for an 
adjudicated service- connected disability, or (2) for a non- 
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j));

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of these criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital. See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998). No reimbursement 
or payment of services not previously authorized will be made 
when such treatment was procured through private sources in 
preference to available Government facilities. 38 C.F.R. § 
17.130.

In this case, the veteran is service-connected for right knee 
pain, evaluated as 20 percent disabling; a lumbar strain, 
evaluated as 20 percent disabling, and facial acne, evaluated 
as 10 percent disabling.  She does not have a total 
disability, permanent in nature, resulting from a service-
connected disability; and in May 2005 she was not 
participating in a VA rehabilitation program.

The veteran was treated in the emergency room of St. Francis 
Medical Center on May 15, 2005, for complaints of neck pain 
and stiffness. She reported no recent injury but stated that 
she may have slept wrong. It was exacerbated by movement and 
relieved by remaining still. In addition, the veteran 
reported pain in her lower back, shoulder, and throat. She 
noted that the pain started the day before but had gotten 
worse. She also noted that when she swallowed, she felt as if 
she had something in her throat. 

On examination, the veteran was alert and in no acute 
distress. She demonstrated muscle spasm and decreased motion 
on the right. Otherwise, the physical examination was 
essentially normal. The diagnosis was acute musculoskeletal 
strain of the cervical spine, and she was given an 
intramuscular injection of non-steroidal anti-inflammatory 
medication. Thereafter, she was discharged to home. She was 
prescribed pain medication and given instructions regarding 
neck disorders. 

The veteran does not meet the criteria listed in 38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a) above. Although she 
reported low back pain, her treatment at the St. Francis 
Medical Center emergency room was not for a service-connected 
disability or a nonservice-connected disability associated 
with and held to be aggravating a service-connected 
disability.  She was not considered permanently and totally 
disabled as a result of service-connected disability. 
Furthermore, the veteran does not contend, and the evidence 
does not show, that she was participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31 at the time of the 
treatment. 

Because the veteran cannot satisfy the criteria under 
38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a), VA is 
precluded, by law, from paying unauthorized medical expenses 
incurred at St. Francis Medical Center on May 15, 2005. 
Therefore, that part of the appeal must be denied. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In arriving at this decision, the Board need not reach the 
question of whether there was a medical emergency of such 
nature that delay would have been hazardous to life or 
health. In addition, the Board need not reach the question of 
whether VA or other Federal facilities were feasibly 
available.  38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120. 
In this regard, it must be emphasized that the veteran must 
meet each of the four criteria listed above, and that the 
failure to do so precludes VA from paying unauthorized 
medical expenses incurred at a private hospital. Zimick. 
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728. 

When the veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the treatment provided, payment or 
reimbursement for emergency services for nonservice- 
connected conditions in non-VA facilities may be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008. 
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.

The Veterans Millennium Health Care and Benefits Act was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000. See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556. A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date. See 66 Fed. 
Reg. 36,467 (2001). In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

The Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA facility to 
those veterans who are active VA health-care participants 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-1008. To be eligible for payment or 
reimbursement for emergency services for non-service 
connected conditions in non-VA facilities, the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002.

In this case, the threshold question is whether the veteran 
was treated in an emergency situation. Under 38 C.F.R. § 
17.1002, a need for emergency exists where treatment is for a 
condition of such a nature that a prudent lay person would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health. This standard is met if there is an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent lay person 
who possesses an average knowledge of health and medicine 
would reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or part. 38 C.F.R. 
§ 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725. Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

On May 15. 2005, the veteran reported severe neck pain and 
allegedly had difficulty breathing. Although she also felt as 
if she had something stuck in her throat, she did not call an 
ambulance, and there is no evidence that she required the 
assistance of any other person to get to the hospital. 
Indeed, the evidence shows that she went to St. Francis 
Medical Center by herself in a private conveyance. When 
questioned, her complaints were musculoskeletal in nature and 
she acknowledged that she could have slept wrong. Moreover, 
within minutes of arrival, the degree of acuity was 
considered minor. Though exacerbated by motion, her pain was 
relieved by remaining still. On examination, her airway was 
intact, and she had no trouble breathing. In addition, she 
had no neurologic symptoms. Thus, what the veteran presented 
to medical personnel who were treating her and what she has 
presented to VA are inconsistent. The Board finds that her 
statements to the medical personnel are more credible and 
probative than the statements to VA as the veteran was 
clearly seeking relief for her medical situation at that 
time, and she is now seeking monetary benefits.

In any event, a prudent layperson would not have reasonably 
viewed the visit as an emergency or thought that a delay in 
seeking immediate attention would have been hazardous to life 
or health. In fact, following a review of the records 
associated with the veteran's emergency room treatment, a VA 
physician found that outside medical services were not 
warranted because the circumstances were non-emergent. 

Because the veteran cannot meet all of the criteria under 
38 C.F.R. § 17.1002, she cannot meet the criteria for 
entitlement to payment or reimbursement of the expenses of 
her medical care at St. Francis Medical Center on May 15, 
2005. 38 U.S.C.A. § 1725.

The appeal is denied.


ORDER

The claim of entitlement to payment or reimbursement of 
unauthorized expenses for medical care incurred at St. 
Francis Medical Center on May 15, 2005, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


